          Case 4:20-cv-05640-YGR Document 699 Filed 05/18/21 Page 1 of 3


 1   PAUL J. RIEHLE (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
 3   27th Floor San Francisco, CA 94111
     Telephone: (415) 591-7500
 4   Facsimile: (415) 591-7510
 5   CHRISTINE A. VARNEY (pro hac vice)
     cvarney@cravath.com
 6   KATHERINE B. FORREST (pro hac vice)
     kforrest@cravath.com
 7   GARY A. BORNSTEIN (pro hac vice)
     gbornstein@cravath.com
 8   YONATAN EVEN (pro hac vice)
     yeven@cravath.com
 9   LAUREN A. MOSKOWITZ (pro hac vice)
     lmoskowitz@cravath.com
10   M. BRENT BYARS (pro hac vice)
     mbyars@cravath.com
11   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
12   New York, New York 10019
     Telephone: (212) 474-1000
13   Facsimile: (212) 474-3700

14   Attorneys for Plaintiff and Counter-defendant
     Epic Games, Inc.
15

16                            UNITED STATES DISTRICT COURT

17                         NORTHERN DISTRICT OF CALIFORNIA

18                                     OAKLAND DIVISION

19
                                                      Case No. 4:20-cv-05640-YGR-TSH
20

21     EPIC GAMES, INC.,
                                                      EPIC GAMES, INC.’S
22                      Plaintiff, Counter-defendant, ADMINISTRATIVE MOTION TO
                             v.                       SEAL PORTIONS OF EX.
23                                                    EXPERT 1
       APPLE INC.,
24                                                    The Honorable Yvonne Gonzalez Rogers
                        Defendant, Counterclaimant.
25                                                    Trial: May 3, 2021
26

27
28

     EPIC GAMES, INC.’S ADMINISTRATIVE MOTION TO SEAL PORTIONS OF EX. EXPERT 1
                             Case No. 4:20-cv-05640-YGR-TSH
            Case 4:20-cv-05640-YGR Document 699 Filed 05/18/21 Page 2 of 3


 1          Pursuant to Civil Local Rules 7-11 and 79-5(d) and (e), Plaintiff Epic Games, Inc.

 2   (“Epic”) hereby moves the Court to issue an administrative order on the filing under seal of

 3   certain portions of Epic’s Ex. Expert 1. Apple has requested additional sealing not reflected in

 4   Trial Order No. 4 Re: (1) Administrative Motions to Seal; and (2) Partial Ruling on Expert

 5   Objections (ECF No. 614). These additional portions sought to be sealed are highlighted in

 6   blue, while the portions ordered sealed pursuant to ECF No. 614 remain highlighted in yellow.

 7   In accordance with this Court’s Local Rules, a public redacted version of the Expert Written

 8   Direct Examinations has been filed using the ECF system for the Northern District of

 9   California.

10          Subsection (e) of Civil Local Rule 79-5 sets forth procedures that apply when a party

11   seeks to file information designated as confidential by the opposing party. Under

12   subsection (e), the submitting party’s “declaration in support of the Administrative Motion to

13   File Under Seal must identify the document or portions thereof which contain the designated

14   confidential material and identify the party that has designated the material as confidential (‘the

15   Designating Party’)”. Pursuant to subsection (e)(1) of Local Rule 79-5, the Designating Party

16   then has 4 days to file a declaration establishing that all of the designated material is “sealable”.

17   See Local Rule 79-5(e); Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir.

18   2006). Civil Local Rule 79-5 provides that documents, or portions thereof, may be sealed if a

19   party “establishes that the documents, or portions thereof, are privileged, protectable as a trade
20   secret or otherwise entitled to protection under the law”. Civ. L.R. 79-5(b).

21          The redacted portions, which are highlighted in the under seal version of the document

22   submitted herewith, quote or reproduce discovery materials that Apple has designated as

23   HIGHLY CONFIDENTIAL or CONFIDENTIAL pursuant to the Protective Order entered by

24   the Court, see Dkt. No. 274. The corresponding portions of written examination are identified

25   in the Declaration of M. Brent Byars submitted herewith. As required by Civil Local Rule 79-

26   5(e), Epic is serving Apple with this Motion and its Declaration so that it may submit the

27   required declaration establishing that the material is sealable.
28
                                            -2-
     EPIC GAMES, INC.’S ADMINISTRATIVE MOTION TO SEAL PORTIONS OF EX. EXPERT 1
                             Case No. 4:20-cv-05640-YGR-TSH
          Case 4:20-cv-05640-YGR Document 699 Filed 05/18/21 Page 3 of 3


 1   Dated: May 17, 2021              CRAVATH, SWAINE & MOORE LLP
 2                                       Christine Varney
                                         Katherine B. Forrest
 3                                       Gary A. Bornstein
                                         Yonatan Even
 4                                       Lauren A. Moskowitz
                                         M. Brent Byars
 5

 6                                    Respectfully submitted,
 7                                    By: /s/ M. Brent Byars
                                           M. Brent Byars
 8
                                           Attorneys for Plaintiff and Counter-defendant
 9                                         Epic Games, Inc.
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
                                            -3-
     EPIC GAMES, INC.’S ADMINISTRATIVE MOTION TO SEAL PORTIONS OF EX. EXPERT 1
                             Case No. 4:20-cv-05640-YGR-TSH
